United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1478
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Darrell Givens,                         * Western District of Missouri.
                                        *
             Appellant.                 *         [UNPUBLISHED]
                                   ___________

                             Submitted: February 2, 2006
                                Filed: February 8, 2006
                                 ___________

Before ARNOLD, BYE, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Darrell Givens pleaded guilty to distributing 5 grams or more of crack cocaine,
in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B), on four occasions in March and
April 2004. After the sentencing hearing--which was conducted post-United States
v. Booker, 543 U.S. 220 (2005), under advisory Guidelines--the district court1
sentenced Mr. Givens to concurrent terms of 121 months imprisonment and 8 years
of supervised release. Mr. Givens appeals, and his counsel has filed a brief under
Anders v. California, 386 U.S. 738 (1967). Mr. Givens has filed a pro se

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
supplemental brief and an appellate motion, which we construe as a motion to strike
the Anders brief and appoint new counsel.

       As to the arguments in the Anders brief, Mr. Givens’s prior Missouri felony
drug conviction, for which he received a suspended imposition of sentence and
probation, qualified as a prior final felony drug conviction for purposes of triggering
the 10-year minimum prison term under 21 U.S.C. § 841(b), see United States v.
Slicer, 361 F.3d 1085, 1087-88 (8th Cir.), cert. denied, 543 U.S. 914 (2004); United
States v. Ortega, 150 F.3d 937, 948 (8th Cir. 1998), cert. denied, 525 U.S. 1087
(1999), and any contention that the Missouri conviction was not a “controlled
substance offense” within the meaning of the Guidelines provision related to career
offender status is irrelevant. In addition, Mr. Givens waived his sentence-
manipulation or sentence-entrapment argument by pleading guilty and stipulating to
his accountability for 122.01 grams of crack cocaine for purposes of his Guidelines
base offense level. See United States v. Nguyen, 46 F.3d 781, 783 (8th Cir. 1995)
(defendant who explicitly and voluntarily exposes himself to specific sentence may
not challenge that punishment on appeal).

       Mr. Givens’s pro se arguments concerning his counsel’s performance and any
resulting miscarriage of justice should be brought, if at all, in 28 U.S.C. § 2255
proceedings, where the record can be properly developed. See United States v.
Hughes, 330 F.3d 1068, 1069 (8th Cir. 2003).

       After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues. Accordingly, we affirm the judgment
of the district court, and we deny the pending motion.
                         ______________________________




                                         -2-